significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov tep be t kl re company dear this letter constitutes notice that the conditional waiver of the minimum_funding which standard for the above-named plan for the plan_year ending december was granted in our ruling letter dated date has been modified by replacing the conditions in the date letter with the following conditions collateral acceptable to the pbgc be provided to the plan for the full amount of the waiver plus the amount of the lien that can be imposed on the company under sec_412 of the internal_revenue_code code by the later of a days from the date of this ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from date the date of the original ruling letter the company makes a contribution in the amount of dollar_figure by date the company makes monthly contributions in the amount of dollar_figure the plan by each of the following dates date date date date date date date date and date to the company makes monthly contributions in the amount of dollar_figure the plan by each of the following dates date date and date the company makes monthly contributions in the amount of dollar_figure the plan by each of the following dates date date and date to the plan to to to the company makes monthly contributions in the amount of dollar_figure the plan by each of the following dates date date date date date and date the company makes contributions to the plan in amounts sufficient to meet the minimum_funding_standard for the plan for each of the plan years ending december through september if the service determines that funding waivers granted with respect to plan years beginning before the first plan_year beginning on or after january post- in plan for each of the plan years beginning january excess of the minimum_required_contribution as described below and the company will are not carried over as a separate amortization base for plan years the company will make annual contributions to the through december respectively by september through a b c elect pursuant to sec_430 of the code and sec_303 of erisa to increase the prefunding balance for by the the plan for the plan_year beginning january amount of such excess maintain a prefunding balance for the plan years beginning january amount of such excess_contributions and that is at least equal to the accumulated and and elect pursuant to sec_430 of the code and sec_303 of erisa to reduce its prefunding balance for the plan_year beginning january such excess_contributions the amount of each annual contribution in excess of the minimum_required_contribution for the plan years beginning january the excess of by the accumulated amount of will be the amount that is through i ii the 5-year amortization amount of the funding waivers based on the law prior to ppa over ' and the amount that would be needed to amortize the unamortized balance of the january and over years funding waivers as of for purposes of c ii above the unamortized balance of the funding waivers as of january be determined using the segment rates as defined in sec_430 of the code and sec_303 of erisa in effect for the plan_year beginning january -ss’ and the 7-year amortization amount will both the company provides proof of payment of all contributions described above within days from the date of the contribution to this office by facsimile at or to the following address a of under no circumstances will the company be required to make contributions for any plan_year totaling more than the amount deductible under sec_404 of the code for that plan_year you agreed to these conditions in facsimile dated date if any one of these conditions is not satisfied the waiver is retroactively null and void as a condition of the ruling letter dated date the company was required to make a contribution to meet the minimum_funding_standard for the plan_year ending by september15 according to the information submitted december with the request the company did not make this contribution until date as a result of an oversight thus necessitating the current request for a modification this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the and to your authorized representative pursuant to a power_of_attorney on file in this office to the ' if you require further assistance in this matter please contact sincerely you michael d jyxanelle director employee_plans
